
	
		I
		112th CONGRESS
		1st Session
		H. R. 931
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Poe of Texas (for
			 himself, Mr. Duncan of Tennessee,
			 Mr. Forbes,
			 Mr. Huizenga of Michigan,
			 Mr. Sam Johnson of Texas,
			 Mr. Coffman of Colorado,
			 Mr. Pence,
			 Mr. Latta,
			 Mr. Fortenberry,
			 Mr. Jones,
			 Mr. Chaffetz, and
			 Mr. Paul) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To make participation in the American Community Survey
		  voluntary, except with respect to certain basic questions.
	
	
		1.Participation in American
			 Community Survey to be voluntary
			(a)In
			 generalExcept as provided in
			 subsection (b), no criminal penalty shall apply, under section 221 of title 13,
			 United States Code, or any other provision of law, for refusing or willfully
			 neglecting to answer questions in connection with the survey, conducted by the
			 Secretary of Commerce, which is commonly referred to as the American
			 Community Survey.
			(b)ExceptionsNothing
			 in subsection (a) shall—
				(1)apply in the case
			 of a question that elicits only 1 or more of the items of information described
			 in subsection (c); or
				(2)be considered to
			 waive any penalty imposed by reason of conduct described in section 221(b) of
			 title 13, United States Code.
				(c)Information
			 describedThe items of information described in this subsection
			 are as follows:
				(1)The name of the
			 respondent.
				(2)Contact
			 information for the respondent.
				(3)The date of the
			 response.
				(4)The number of
			 people living or staying at the same address.
				
